t significant index no qu udio u department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep sethe ea-t he company this letter constitutes notice that a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending december i has been granted subject_to the following conditions the company makes monthly contributions of at least dollar_figure to the plan for each of the months beginning septemberfifthrough decembe the company makes contributions to the plan in amounts sufficient to meet the minimum fundin december the minimum_funding_standard uirements for the plan for the plan_year ending by september without applying for a waiver of your authorized representative agreed to these conditions in an e-mail dated date if either of these conditions is not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of december the company manufactures portable instruments that detect measure and record gases for its customers in the industrial and hvac markets the company is a member of a controlled_group of businesses however only the company maintains the plan the current financial hardship was brought on by the company’s acquisition of several new product lines since the sales and profit margins of those lines have not met business forecasts and the costs associated with the product lines have been greater than anticipated new competition has also entered the company's market which eroded the company's market share furthermore the plan experienced investment_income performance for the plan years beginning january throug which have created unanticipated funding obligations for the company poor -_- the company has implemented a number of measures to correct its business hardship in date the company began the process of reducing manufacturing overhead and production_costs the company reorganized and consolidated in all areas of its business the company closed manufacturing facilities and servi centers the company's workforce was reduced by fronfiililemployees in y to bil employees currently salaried employee merit increases have been frozen for the last years and medical premium increases have been passed on to employees the company has also raised prices on its low margin products and restructured its product lines these steps allowed the company however contributions in the amount of dollar_figure funding obligations have continued to pinch the company's cash_flow to return to profitability that were made nor the al in the company's hardship appears to be temporary preliminary financial results for and interim results for the first months of show the company returning to operating profitability because the prospects for the company’s recovery appear solid the waiver of the minimum_funding_standard for the plan for the plan_year ending december has been granted subject_to the conditions listed above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending december ff the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in’ to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours gq pf donna m prestia manager employee_plans actuarial group
